UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ee

 

DOV HIKIND,
Plaintiff, Case No. 19-cv-3956 FB-CLP
-against-
ALEXANDRIA OCASIO-CORTEZ,

Defendant.
ee x

 

ANSWER TO COMPLAINT
Defendant Alexandria Ocasio-Cortez, by and through her undersigned attorneys,
hereby answers Plaintiffs Complaint (the “Complaint’) as follows:
ALLEGATIONS

1. Lacks knowledge or information sufficient to form a belief as to the truth of the
allegations in paragraph 1.

2. Denies the allegations of paragraph 2, except admits that Mr. Hikind has been
blocked from the @AOC Twitter account.

3. Denies the allegations of paragraph 3, except admits that as a result of being
blocked, Mr. Hikind is unable to reply to the tweets directly.

4. Denies the allegations of paragraph 4, except admits that Ms. Ocasio-Cortez is a
member of the U.S. House of Representatives and maintains an active Twitter
account with the handle @AOC; and that she regularly posts to that account.

5. Denies all of the allegations of paragraph S.

6. Denies all of the allegations of paragraph 6.
10.

Lake

12.

13.

14.

13,

16.

17.

18.

Denies the allegations of paragraph 7 except admits that this paragraph contains
accurate selective quotations from the cases cited.

Denies the allegations of paragraph 8 except admits that the tweets posted by Ms.
Ocasio-Cortez on @AOC routinely generate comments on Twitter and in the
general media.

Denies the allegations of paragraph 9 except admits that Ms. Ocasio-Cortez posts,
on the @AOC Twitter account, thoughts and opinions on a range of matters, both
personal and political.

Denies the allegations of paragraph 10 except admits that @AOC has millions of
followers; and that the @repAOC account has fewer followers.

Denies all of the allegations of paragraph 11.

Denies the allegations of paragraph 12 except admits that Mr. Hikind purports to
seek the relief specified in that paragraph

Denies all of the allegations of paragraph 13.

Admits the allegations of paragraph 14.

Lacks knowledge or information sufficient to form a belief as to the truth of the
allegations of paragraph 15 except admits that Mr. Hikind lives in Kings County
New York and is a former member of the New York State Assembly.

Admits the allegations of paragraph 16.

Admits the allegations of paragraph 17 except lacks knowledge or information
sufficient to form a belief as to the truth of the allegations in the last sentence of
paragraph 17.

Admits the allegations of paragraph 18.
19.

20.

Zl.

22.

Zo.

24.

oD

26.

21.

28.

29.

30.

Admits the allegations of paragraph 19.

Admits the allegations of paragraph 20 except denies that the webpage for the
Twitter account currently looks like the screenshot depicted in this paragraph.
Admits the allegations of paragraph 21.

Denies the characterization of Twitter users’ interaction as ““comprehensive;”
otherwise admits the allegations of paragraph 22.

Admits the allegations of paragraph 23.

Admits the allegations of paragraph 24.

Admits the allegations of paragraph 25 except denies that a blocked user cannot
view the blocking user’s tweets or that such tweets are “invisible” to the blocked
user.

Admits the allegations of paragraph 26.

Denies the allegations of paragraph 27 except admits that Ms. Ocasio-Cortez has
maintained a Twitter account since 2010; that she was elected to Congress in
2018; and that she has regularly used Twitter during her campaign and thereafter
to communicate her views and positions and to advocate for matters, and to
comment on others’ tweets.

Admits the allegations of paragraph 28.

Denies the allegations of paragraph 29 except admits that more than 17 tweets
and re-tweets were posted on July 8 and 9, 2019; and lacks knowledge or
information sufficient to form a belief as to the actual number of likes of, re-
tweets of, and comments on the tweets referenced in this paragraph.

Admits the allegations of paragraph 30.
31. Lacks knowledge or information sufficient to form a belief as to the truth of the
allegations of paragraph 31.

32. Denies the allegations of paragraph 32 except admits that Mr. Hikind was
blocked from the @AOC Twitter account on or about July 8, 2019.

33. Lacks knowledge or information sufficient to form a belief as to the truth of the
allegations in paragraph 33.

34. Denies the allegations of paragraph 34 except admits that Ms. Wheeler, Mr.
Cherry and Mr. Saavedra have been blocked from the @AOC account; and lacks
knowledge or information sufficient to form a belief as to the occupations or
activities of Ms. Wheeler, Mr. Cherry and Mr. Saavedra.

35. Admits that the blocking of a user from a Twitter account impedes the viewing of
the blocking user’s tweets and prevents him or her from replying directly to those
tweets; and otherwise denies the allegations of paragraph 35.

36. Denies the allegations of paragraph 36.

37. Denies the allegation of paragraph 37 but admits that the quotation stated in this
paragraph has been accurately quoted from the cited case.

38. Defendant repeats her responses to the allegations in paragraphs | through 37
inclusive as though fully set forth herein.

39. Denies all of the allegations of paragraph 39.

40. Denies all of the allegations of paragraph 40.

41. Denies all of the allegations of paragraph 41.

42. Denies all of the allegations of paragraph 42.
43. With respect to Plaintiff's prayer for relief, denies that Mr. Hikind is entitled to
any relief against Ms. Ocasio-Cortez in this action.
DEFENSES
First Defense
This Court lacks subject-matter jurisdiction over this action because Mr. Hikind lacks
standing to bring the action.
Second Defense
The Complaint fails for insufficiency of process. Ms. Ocasio-Cortez has not been
properly served.
Third Defense
Because Ms. Ocasio-Cortez has not been properly served, the Court lacks
personal jurisdiction over Ms. Ocasio-Cortez.
Fourth Defense
The Complaint fails to state a claim upon which relief can be granted.
Fifth Defense
The Complaint fails to allege facts sufficient to meet the elements required for the

entry of injunctive relief.

WHEREFORE, Ms. Ocasio-Cortez respectfully requests that judgment be entered in
her favor and against Defendant, Mr. Hikind, dismissing the complaint with prejudice, with
costs, disbursements and attorneys’ fees awarded to Defendant, Ms. Ocasio-Cortez; and

granting such other and legal equitable relief as the Court may deem just and proper.
Dated: New York, New York
August 7, 2019

LEVY RATNER, P.C.

  

Allyson L. Belovin
Robert H. Stroup

80 Eighth Avenue, 8" Floor
New York, NY 10011

Tel: (212) 627-8100

Fax: (212) 627-8182
abelovin@levyratner.com
rstroup@levyratner.com

SANDLER REIFF LAMB ROSENSTEIN &
BIRKENSTOCK, P.C.
By: Joseph E. Sandler (pro hac vice motion
forthcoming)
1090 Vermont Avenue, N.W. Suite 750
Washington, D.C. 20005
Tel: (202) 479-1111
Fax: (202) 479-1115

sandler@sandlerreiff.com

Attorneys for Defendant
Alexandria Ocasio-Cortez
